Case 3:15-cv-07658-MAS-LHG Document 551-2 Filed 05/06/20 Page 1 of 3 PagelD: 16107

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

In re VALEANT PHARMACEUTICALS
INTERNATIONAL, INC. SECURITIES
LITIGATION

This Document Relates TO:
Case No. 3:15-cv-07658-MAS-LHG

 

 

Master No. 3:15-cv-07658-
MAS-LHG

CLASS ACTION

 

Judge Michael A. Shipp

Magistrate Judge Lois H.
Goodman

Special Master Hon. Dennis M.
Cavanaugh, U.S.D.J. (Ret.)

CERTIFICATION OF
JEROME J. FROELICH, Jr.
IN SUPPORT OF PRO HAC
VICE ADMISSION OF
ROBERT W. CLORE

I Jerome J. Froelich, Jr. hereby certify as follows:

1. I am an attorney at law of the State of New Jersey, a member in good

standing of the bar of this Court, and a member of the firm McKenney & Froelich,

co-counsel for Objector Cathy Lochridge in this matter. I have personal knowledge

of the facts set forth herein.

 
Case 3:15-cv-07658-MAS-LHG Document 551-2 Filed 05/06/20 Page 2 of 3 PagelD: 16108

2. I make this certification in support of Plaintiffs’ motion to admit Robert
W. Clore pro hac vice as counsel for Objector Cathy Lochridge.

3. Robert W. Clore is Senior Appellate Counsel with the firm of Bandas Law
Firm, PC, located at 500 North Shoreline Blvd., Suite 1020, Corpus Christi, Texas
78401. Mr. Clore has advised me that he is a member in good standing of the bars
of the State Bar of Texas; the Texas Supreme Court; the Supreme Court of Texas;
the United States District Court for the Southern District of Texas; the United
States District Court for the Northern District of Illinois; the United States Courts
of Appeals for the Second Circuit, Third Circuit, Fourth Circuit, Fifth Circuit,
Sixth Circuit, Seventh Circuit, Eighth Circuit, Ninth Circuit, Tenth Circuit,
Eleventh Circuit, and the United States Supreme Court. He is not under
suspension, nor has he ever been suspended or disbarred from any court. Mr. Clore
is fully familiar with the proposed settlement and request for attorneys’ fees by
class counsel, and the objection thereto.

4. There is good cause for the pro hac vice admission of Mr. Clore, as he is
familiar with the proposed settlement and request for attorneys’ fees by class
counsel, and the objection thereto, and no delay in the conduct of the proceedings
would be occasioned by him acting as attorney for Objector Cathy Lochridge in

this matter.

 
Case 3:15-cv-07658-MAS-LHG Document 551-2 Filed 05/06/20 Page 3 of 3 PagelD: 16109

5. Pursuant to Local Civil Rule 101.1(c)(4), my firm will appear in this
action, including all court appearances on behalf of Objector Cathy Lochridge and
agree to accept service of all notices, orders, and pleadings in this action. I will
continue to serve as local counsel of record in this matter, and will review and sign
all pleadings, briefs, and other papers filed with the court, will enter all
appearances, sign all stipulations, and other such documents in this matter. I agree
to be responsible for the conduct of the above-named counsel should he be
admitted pro hac vice.

6. I am currently counsel of record in this matter and agree to continue to
serve as counsel on behalf of Ms. Lochridge.

7. I will ensure that counsel will abide by Local Civil Rule 101.1(c).

I hereby certify that the foregoing statements made by me are true. I am
aware that if any of the foregoing statements made by me are willfully false, I am

subject to punishment.

DATED: May 6, 2020 /s/ Jerome J. Froelich, Jr.
Jerome J. Froelich, Jr.

McKenney & Froelich

One Midtown Plaza, Suite 910
1360 Peachtree Street

Atlanta, Georgia 30309-2920
(404) 881-1111

 
